DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 13-15 are objected to because of the following informalities:
Claim 7, Page 8 Line 26: “The system of claim 7” should read “The system of claim 6”;
Claims 13, 14, and 15, Page 9 Lines 5, 7, and 11 (respectively): “one of a personal messages, images” should read “one of a personal message, image.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No. 17/126,302. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/126,302 to Donovan et al. (‘302) in view of Redmon et al. (US-20200294164).
Claim 1 (and Similarly, 18 and 20)
‘302 teaches the following limitations:
A personal drone communication system comprising: 5at least one drone operable to track a user (Claim 1 A paparazzo system comprising: 4at least one drone, the at least one drone operable to track a user);

a personal computer in wireless communication with the at least one drone and 7configured to provide commands to the drone while the drone is tracking the user (Claim 1 a personal computer in wireless communication with the at least one drone, the 7personal computer configured to provide commands to the at least one drone to capture the 8at least one image while the drone is tracking the user),

at least one portable drone home area coupled to the user, wherein at least one drone 11is sufficiently small and lightweight to be coupled comfortably to the user (Claim 1 at least one portable drone home area coupled to the user, 10wherein the at least one drone is sufficiently small and lightweight to be coupled 11comfortably to the user); and

However, ‘302 does not explicitly teach the following limitations:
the personal 8computer having an application stored thereon that includes user-profile information about the 9user;

a drone communication element coupled to the drone and configured to transmit 13personal messages, images or data to a third party.

Redmon, in the same field of endeavor, teaches the following limitations:
the personal 8computer having an application stored thereon that includes user-profile information about the 9user ([0015] the user may initialize the Mobile Lawyer App 22 by setting up a profile with the name, address, phone number, age, sex, race, emergency contact, medical information, and other basic information);

a drone communication element coupled to the drone and configured to transmit 13personal messages, images or data to a third party ([0002] attorney can be summoned quickly and virtually whenever a need arises to serve as a third-party observer; [0012] a drone-based video camera 28 can be used to augment the live-streamed video data from an overhead vantage point; [0018] The captured video data is immediately transmitted to the lawyer's associated computing device).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the copending application to include the limitations as taught by Redmon. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing the user with a way to connect and communicate with a third party, thereby increasing the functionality of the system, and thus increasing user satisfaction. These inventions, when viewed in a combined state, would yield predictable results in operating a drone communication system.
	Claim 1 (and similarly, Claims 18 and 20) of the instant application and Claim 1 of the copending application are exemplary. Regarding Claims 2-17, and Claim 19, these depend from independent Claims 1 and 18, respectively, and inherit the double patenting rejection.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Redmon et al. (US-20200294164) in view of Piccioni (US-10514237).
Claim 1
Redmon teaches the following limitations:
A personal drone communication system ([0012] a drone-based video camera) comprising: 5at least one drone operable to track a user ([0018] The video camera begins to capture video images inside and outside the vehicle... A determination is made as to the location of the user);

a personal computer in wireless communication with the at least one drone and 7configured to provide commands to the drone while the drone is tracking the user ([0018] a request from the user is received by the mobile device to execute the Mobile Lawyer App. The user may click a button, use a verbal command, or turn on the 360-degree camera... The video camera begins to capture video images inside and outside the vehicle), the personal 8computer having an application stored thereon that includes user-profile information about the 9user ([0015] the user may initialize the Mobile Lawyer App 22 by setting up a profile with the name, address, phone number, age, sex, race, emergency contact, medical information, and other basic information);

a drone communication element coupled to the drone and configured to transmit 13personal messages, images or data to a third party ([0002] attorney can be summoned quickly and virtually whenever a need arises to serve as a third-party observer; [0012] a drone-based video camera 28 can be used to augment the live-streamed video data from an overhead vantage point; [0018] The captured video data is immediately transmitted to the lawyer's associated computing device).

However, Redmon does not explicitly teach the following limitations:
at least one portable drone home area coupled to the user, wherein at least one drone 11is sufficiently small and lightweight to be coupled comfortably to the user; and

Piccioni, in the same field of endeavor, teaches the following limitations:
at least one portable drone home area coupled to the user (Col. 12 Lines 5-11 drone technology 91 incorporated as a component of the smart belt 10 for a public safety officer… a drone that is mounted or holstered on the smart belt), wherein at least one drone 11is sufficiently small and lightweight to be coupled comfortably to the user (Col. 14 Lines 50-52 Drone technology 91 may also be attachable to the smart belt 10 or can be carried by a human, such as a drone in a backpack); and

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drone communication system of Redmon with the limitations of “at least one portable drone home area coupled to the user, wherein at least one drone 11is sufficiently small and lightweight to be coupled comfortably to the user,” as taught by Piccioni. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having more space to carry the device (Piccioni – Col. 1 Lines 22-24).

	Claim 2
Redmon further teaches the following limitations:
wherein the personal computer is a smartphone ([0014] A user may download and install the Mobile Lawyer App 22 onto his mobile phone).

	Claim 3
Redmon further teaches the following limitations:
wherein the personal computer is a tablet ([0016] Once the request to live-stream video is received at the server 16, an alert notification is sent to one or more lawyers licensed in the same jurisdiction as the current location of the user. The alert notification may be in the form of a call, text message, email, and another form of message transmitted to and presented on a computing device 26, such as a tablet computer).

	Claim 6
Redmon does not explicitly teach the following limitations:
wherein the portable drone home area is a wearable.

Piccioni, in the same field of endeavor, teaches the following limitations:
wherein the portable drone home area is a wearable (Col. 12 Lines 5-11 drone technology 91 incorporated as a component of the smart belt 10 for a public safety officer... a drone that is mounted or holstered on the smart belt).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drone communication system of Redmon with the limitations of “wherein the portable drone home area is a wearable,” as taught by Piccioni. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having more space to carry the device (Piccioni – Col. 1 Lines 22-24).

	Claim 7
Redmon does not explicitly teach the following limitations:
wherein the wearable is one of a backpack or clothing.

Piccioni, in the same field of endeavor, teaches the following limitations:
wherein the wearable is one of a backpack or clothing (Col. 14 Lines 50-52 Drone technology 91 may also be attachable to the smart belt 10 or can be carried by a human, such as a drone in a backpack).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drone communication system of Redmon with the limitations of “wherein the wearable is one of a backpack or clothing,” as taught by Piccioni. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having more space to carry the device (Piccioni – Col. 1 Lines 22-24).

	Claim 8
Redmon does not explicitly teach the following limitations:
wherein the portable drone home area comprises a recharging 29device.

Piccioni, in the same field of endeavor, teaches the following limitations:
wherein the portable drone home area comprises a recharging 29device (Col. 14 Lines 52-54 drone technology 91 may be chargeable via the smart belt 10, or other carrying device such as a backpack).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drone communication system of Redmon with the limitations of “wherein the portable drone home area comprises a recharging 29device,” as taught by Piccioni. One of ordinary skill in the art would have been motivated to make this modification for the benefit of the ability to maintain power to the device on a long-term basis (Piccioni – Col. 1 Lines 24-25).

	Claim 9
Redmon does not explicitly teach the following limitations:
wherein the at least one drone tracks the user by GPS.

Piccioni, in the same field of endeavor, teaches the following limitations:
wherein the at least one drone tracks the user by GPS (Col. 4 Lines 29-36 each external component may be equipped with location and orientation detection mechanism such as GPS/accelerometer/gyroscope devices that can detect the position and orientation of the component (e.g., directional, relative to orientation of the smart belt, and with respect to horizontal/vertical). The microprocessor 12 in the smart belt 10 is configured to receive this information and monitor their position/orientation relative to the wearer).

Therefore, it would have been obvious to try, by one of ordinary skill in the art, before the effective filing date of the claimed invention, to pick the GPS, as taught by Piccioni, and incorporate it into the drone communication system of Redmon, since there are a finite number of identified, predictable potential solutions (i.e., ways to track a user) to the recognized need (i.e., tracking a user), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (GPS is known to be an accurate and useful way to track a user’s location).

	Claim 10
Redmon further teaches the following limitations:
wherein the drone communication element comprises at least 34one of a camera, a screen, a microphone or a speaker ([0012] a drone-based video camera 28 can be used to augment the live-streamed video data from an overhead vantage point).

	Claim 11
Redmon further teaches the following limitations:
wherein the application comprises a commercially available social 37 media and/or dating application ([0014] A user may download and install the Mobile Lawyer App 22 onto his mobile phone).

	Claim 12
Redmon further teaches the following limitations:
wherein the application is configured to generate an alert based 2 on the user-profile information to the third party ([0016] The user may initiate a Mobile Lawyer Consultation Session and live-stream video capture by the camera(s) by sending a request via the Mobile Lawyer App 22 on his/her mobile device 24. Once the request to live-stream video is received at the server 16, an alert notification is sent to one or more lawyers licensed in the same jurisdiction as the current location of the user).

	Claim 13
Redmon further teaches the following limitations:
wherein the command comprises the tracking of and 5communication of at least one of a personal messages, images or data to the third party ([0018] The user may click a button, use a verbal command, or turn on the 360-degree camera to initiate the consultation session. The video camera begins to capture video images inside and outside the vehicle... The captured video data is immediately transmitted to the lawyer's associated computing device).

	Claim 14
Redmon further teaches the following limitations:
wherein the at least one of a personal messages, images or 8data further comprises iterative communications broadcasted based on a third party 9response ([0018] The lawyer's computing device also captures video images of the lawyer and transmits it to the remote server, which in turn streams it to the display monitor located inside the user's vehicle, as shown in block 50. Audio data captured of the lawyer are also transmitted to the user via either the display monitor or the user's mobile device).

	Claim 15
Redmon further teaches the following limitations:
wherein the at least one of a personal messages, images and 12data comprises streaming video ([0018] The video camera begins to capture video images inside and outside the vehicle... The captured video data is immediately transmitted to the lawyer's associated computing device).

	Claim 16
Redmon does not explicitly teach the following limitations:
wherein the personal computer is further configured to use at 1sleast one of GPS data from an application profile of the third party, a second drone home 16area coupled to the third party, or a third party personal computer.

Piccioni, in the same field of endeavor, teaches the following limitations:
wherein the personal computer is further configured to use at 1sleast one of GPS data from an application profile of the third party, a second drone home 16area coupled to the third party, or a third party personal computer (Col. 4 Lines 29-31 & 40-42 each external component may be equipped with location and orientation detection mechanism such as GPS... displaying/sounding a warning message along with the location of the component to the wearer, other smart belts, other persons).

Therefore, it would have been obvious to try, by one of ordinary skill in the art, before the effective filing date of the claimed invention, to pick the GPS data, as taught by Piccioni, and incorporate it into the drone communication system of Redmon, since there are a finite number of identified, predictable potential solutions (i.e., ways to locate a party) to the recognized need (i.e., identifying the location of a party), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (GPS is known to be an accurate and useful way to track a user’s location).

	Claim 17
Redmon further teaches the following limitations:
wherein the commands comprise voice commands ([0018] The user may... use a verbal command).

Claim 18
Redmon teaches the following limitations:
A method for personal drone communication comprising: wirelessly pairing at least one drone to a personal computer ([0012] the drone can be remotely controlled by either the user, a remote administrator, or the remote lawyer) that has an executable 3application thereon ([0012] the mobile lawyer app), the executable application including user-profile information about a user ([0015] the user may initialize the Mobile Lawyer App 22 by setting up a profile with the name, address, phone number, age, sex, race, emergency contact, medical information, and other basic information);

tracking the user with the at least one drone ([0018] a request from the user is received by the mobile device to execute the Mobile Lawyer App. The user may click a button, use a verbal command, or turn on the 360-degree camera... The video camera begins to capture video images inside and outside the vehicle);

alerting the user, based on the user-profile information, of a third party in proximity to the user ([0018] A determination is made as to the location of the user/vehicle, such as the city and state, as shown in block 38. In response to the location of the user (i.e., jurisdiction), one or more lawyers are selected and alerts are transmitted to their respective computing devices, as shown in blocks 40 and 42. One or more responses are received from the lawyers, and one is selected; [0019] The lawyer's image is identified by name and other information that clearly identifies him/her as a licensed attorney for the jurisdiction in which the user is located);


communicating, via a communication device on the at least one drone, at least one of 9a personal message, image or data to the third party ([0002] attorney can be summoned quickly and virtually whenever a need arises to serve as a third-party observer; [0012] a drone-based video camera 28 can be used to augment the live-streamed video data from an overhead vantage point; [0018] The captured video data is immediately transmitted to the lawyer's associated computing device); and

providing commands to the drone, vis-a-vis the personal computer, to interact with the 11third party via the communication device (([0018] The user may click a button, use a verbal command, or turn on the 360-degree camera to initiate the consultation session. The video camera begins to capture video images inside and outside the vehicle... The captured video data is immediately transmitted to the lawyer's associated computing device).

However, Redmon does not explicitly teach the following limitations:
activating the at least one drone to determine the location of the third party;

Piccioni, in the same field of endeavor, teaches the following limitations:
activating the at least one drone to determine the location of the third party (Col. 12 Lines 56-67 a lifeguard may have a waterproof version of smart belt 10 with underwater suitable goggles where the lifeguard deploys a small submersible drone. The small submersible drone then searches for movement under the waves in the area of a drowning victim to pinpoints or narrow down the location of a drowning victim. The submersible drone then sends various information to the underwater googles, such as direction commands to a graphical display of the watertight goggles, GPS coordinates of the possible or general location of the drowning victim);

Therefore, it would have been obvious to try, by one of ordinary skill in the art, before the effective filing date of the claimed invention, to pick the location information, as taught by Piccioni, and incorporate it into the drone communication system of Redmon, since there are a finite number of identified, predictable potential solutions (i.e., ways to interact with a third party in proximity) to the recognized need (i.e., interacting with a third party in proximity), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (determining the location of a party in proximity is a known way to enable interacting with the party).

	Claim 19
Redmon further teaches the following limitations:
wherein the provided commands comprise voice commands ([0018] The user may... use a verbal command).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Redmon et al. (US-20200294164) in view of Piccioni (US-10514237), and further in view of Kohstall (WO-2015200209).
	Claim 4
Redmon does not explicitly teach the following limitations:
wherein the personal computer is a smartwatch.

Kohstall, in the same field of endeavor, teaches the following limitations:
wherein the personal computer is a smartwatch ([0085] The UAV can be controlled from other wearable devices... the wrist-mounted UAV can be integrated into a smart watch).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drone communication system of Redmon with the limitations of “wherein the personal computer is a smartwatch,” as taught by Kohstall. One of ordinary skill in the art would have been motivated to make this modification for the benefit of not having to carry a backpack, bag, or purse, making the personal drone very conveniently portable (Kohstall – [0003]).

	Claim 5
Redmon does not explicitly teach the following limitations:
wherein the smartwatch acts as both the personal computer and 22portable drone home area.

Kohstall, in the same field of endeavor, teaches the following limitations:
wherein the smartwatch acts as both the personal computer and 22portable drone home area ([0085] The UAV can be controlled from other wearable devices... the wrist-mounted UAV can be integrated into a smart watch).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drone communication system of Redmon with the limitations of “wherein the smartwatch acts as both the personal computer and 22portable drone home area,” as taught by Kohstall. One of ordinary skill in the art would have been motivated to make this modification for the benefit of not having to carry a backpack, bag, or purse, making the personal drone very conveniently portable, and for the benefit of making it easy to control (Kohstall – [0003]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Redmon et al. (US-20200294164) in view of Piccioni (US-10514237), and further in view of Bachmann (US-20210107637).

	Claim 20
Redmon teaches the following limitations:
the at least one drone 4comprising a drone communication element configured to transmit personal messages, 5images or data to the third party ([0002] attorney can be summoned quickly and virtually whenever a need arises to serve as a third-party observer; [0012] a drone-based video camera 28 can be used to augment the live-streamed video data from an overhead vantage point; [0018] The captured video data is immediately transmitted to the lawyer's associated computing device);

a personal computer in wireless communication with the at least one drone and configured 9to (i) run an application with user-profile information ([0015] the user may initialize the Mobile Lawyer App 22 by setting up a profile with the name, address, phone number, age, sex, race, emergency contact, medical information, and other basic information), (ii) process voice commands for the 10drone ([0018] The user may... use a verbal command), and (ii) provide for iterative communications broadcasted to the third party ([0018] The lawyer's computing device also captures video images of the lawyer and transmits it to the remote server, which in turn streams it to the display monitor located inside the user's vehicle, as shown in block 50. Audio data captured of the lawyer are also transmitted to the user via either the display monitor or the user's mobile device).

However, Redmon does not explicitly teach the following limitations:
at least one drone configured to communicate with a third party that is within one- 3hundred yards of the at least one drone and in light winds,

at least one wearable drone home area configured to detachably couple the drone to the 7user;

Piccioni, in the same field of endeavor, teaches the following limitations:
at least one drone configured to communicate with a third party that is within (Col. 13 Lines 8-15 fire department personnel may use the drone to check for trapped people in a building that is on fire or to determine whether a fire fighter can enter an area. For example, a drone deployed in a burning building can look for heat signatures consistent with humans or pets, or sounds of distress and cries for help or heat sources),
Examiner Note: As constructed, the drone is within a distance of a third party (i.e., trapped people).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drone communication system of Redmon with the limitations of “at least one drone configured to communicate with a third party that is within 

While Redmon and Piccioni fail to disclose a third party that is within one-hundred yards of the drone, the examiner notes that it would have been obvious to one of ordinary skill in the art to realize, from the teachings of Piccioni, that people trapped within a building would be within one-hundred yards of the drone or any specified distance, because a drone within a building would need to be within a given distance (i.e., yards) from a third party and be based on design choice with respect to the size of the building. One of ordinary skill in the art would have been motivated to use such a distance as the drone would be able to “look for heat signatures… or sounds of distress and cries for help…” (Piccioni – Col. 13 Lines 8-15).

Piccioni further teaches the following limitations:
at least one wearable drone home area configured to detachably couple the drone to the 7user (Col. 12 Lines 5-11 drone technology 91 incorporated as a component of the smart belt 10 for a public safety officer… a drone that is mounted or holstered on the smart belt);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drone communication system of Redmon with the limitations of “at least one wearable drone home area configured to detachably couple the drone to the 7user,” as taught by Piccioni. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having more space to carry the device (Piccioni – Col. 1 Lines 22-24).

Bachmann, in the same field of endeavor, teaches the following limitations:
[at least one drone configured to communicate with a third party] in light winds ([0023] A relatively larger wingspan provides greater reduction, but causes instability in strong winds and should only be used in light wind conditions),

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drone of Redmon with the limitations of “[at least one drone configured to communicate with a third party] in light winds,” as taught by Bachmann. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing a drone greater reduction… in light wind conditions [Bachmann – 0023].


Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
Gee (US-20210061466) describes a system which includes: (1) a control structure and a drone having a camera, wherein the drone is tethered to the control structure, and (2) a computing device having an integrated transceiver configured to receive an access signal and a processor configured to control operations of the drone and the camera, when having permission based on the access signal, to capture images from the camera.
Konyndyk et al. (US-20210031109) describes an augmented reality gaming system hub including: a video receiver configured to receive a vehicle video feed from a remotely controlled vehicle; a first interface configured to communicate with a data processing system executing a game engine, the first interface configured to receive augmented reality information from the game engine; and a video multiplexer to generate a combined video feed by combining at least a portion of the vehicle video feed with at least a portion of the augmented reality information; the data processing system executing the game engine; and a player unit configured to control the remotely controlled vehicle.
Bachrach (US-20190378423) describes a technique for user interaction with an autonomous unmanned aerial vehicle (UAV). In an example embodiment, perception inputs from one or more sensor devices are processed to build a shared virtual environment that is representative of a physical environment. The sensor devices used to generate perception inputs can include image capture devices onboard an autonomous aerial vehicle that is in flight through the physical environment. The shared virtual environment can provide a continually updated representation of the physical environment which is accessible to multiple network-connected devices, including multiple UAVs and multiple mobile computing devices. The shared virtual environment can be used, for example, to display visual augmentations at network-connected user devices and guide autonomous navigation by the UAV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627                                                                                                                                                                                                        
/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627